DETAILED ACTION
Notice of Allowance
1.	This Notice of Allowance is in response to Applicant’s Remarks and Amendments filed on 5/3/2022. Originally filed claims 1 and 3-9 are hereby allowed for the reasons stated below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter – Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Applicant has amended the claims to overcome the prior art of the 35 USC §103 rejection and the 35 U.S.C. §101 by including:
Claim 1. An information processing device that supports a first user who desires to lend an offered item and a second user who desires to borrow the offered item[[s]], the information processing device comprising: 
a management server comprising a computer processor and a memory, wherein the management service is coupled to a lender terminal and a borrower terminal comprising a camera device, 
wherein the computer processor in the management server is configured to manage item lending by performing the steps of
acquiring, as offer information, information regarding the items, the information being provided from the first user
presenting, to the second user, the offer information 
receiving, from the second user using the borrower terminal, a request to borrow the offered item in a borrow application; 
presenting, to the first user using the lender terminal, that there is the borrow application;
 presenting a cost required to borrow the offered item to the second user, the second user having made the borrow application using the borrower terminal; 
acquiring, in a case in which a payment of the cost has been completed, information indicating that the payment has been completed; 
recording and managing, as a sales amount, a predetermined amount of money in the cost;
presenting, to the corresponding the first user, that the payment has been completed; 
acquiring, from the lender terminal, a first plurality of captured images for the offered item; 
acquiring, from the borrower terminal, a second plurality of captured images at a start of a rental period for the offered item from the camera device, wherein at least one of the first plurality of captured images and at least one of the second plurality of captured images are acquired at an identical angle and an identical size using an imaging button in a graphical user interface in the borrower terminal;
extracting a difference between the first plurality of captured images and the second plurality of captured images to determine a physical condition of the offered item; 
receiving, from the first user using the borrower terminal, a request to withdraw at least a part of the sales amount based on the physical condition of the offered item in a withdrawal application; and 
determining, based on a content of the withdrawal application, an amount of money the first user is allowed using the lender terminal to withdraw from the sales amount.

The reason for allowance of claims 1 and 3-9 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Neither Seikun JP 2011-159195 nor Stremsdoerfer 2015/0170261 teach information processing device for borrowing or lending of an item including the ability of the first user to withdrawal a portion of the payment based on an image comparison. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention. Further, examiner agrees with Applicant that the combination is a technical improvement and therefore, a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687